          Case 1:20-cv-00445-RJL Document 19 Filed 04/21/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )


     CONSENT MOTION FOR EXTENSION OF TIME TO ANSWER COMPLAINT

       Defendants, by and through undersigned counsel, respectfully move for an extension of

time to answer or otherwise respond to Plaintiffs’ Complaint, Dkt. No. 1. Undersigned counsel

has conferred with counsel for Plaintiffs, who consent to this requested extension. Defendants

set forth the following good cause in support of the motion.

        Defendants’ current deadline to answer the Complaint is April 24, 2020. On March 4,

2020, the Court ordered the parties to complete briefing Plaintiffs’ motion for partial summary

judgment on Count I of the Complaint (“Plaintiffs’ motion”), Dkt. No. 11, by March 26, 2020,

with a hearing to take place on March 30, 2020. 1 In support of this expedited briefing schedule,

Plaintiffs represented that a ruling in their favor on Count I would provide Plaintiffs with

complete relief and resolve the litigation. As of April 9, 2020, briefing on Plaintiffs’ motion is

complete. On April 10, 2020, citing Chief Judge Howell’s April 2, 2020 Standing Order, the

Court ordered that the hearing on Plaintiffs’ motion be rescheduled on a date in June 2020 to be

determined.




1
 The Court subsequently granted Defendants’ consent motion for an extension of time to file its
response to Plaintiffs’ motion, Dkt. No. 13, and reset the hearing for April 14, 2020.
                                                 1
          Case 1:20-cv-00445-RJL Document 19 Filed 04/21/20 Page 2 of 2




       In light of the necessary delay setting a hearing on Plaintiffs’ motion, Defendants request

that their answer deadline be extended by four weeks, so that it is due on May 22, 2020.

Defendants respectfully submit that Defendants require this additional time as the resources of

the defendant agencies as well as undersigned counsel are stretched especially thin in light of

COVID-19-related agency priorities and work limitations. See Dkt. No. 13. Plaintiffs consent to

this request. Defendants have further agreed to produce the administrative record to Plaintiffs by

April 24, 2020.

       For these reasons, Defendants respectfully request that the Court extend the deadline for

Defendants to answer or otherwise respond to the Complaint to May 22, 2020.

       WHEREFORE, Defendants respectfully request this additional time be allowed. A

proposed order accompanies this motion.

Dated: April 21, 2020                   Respectfully Submitted,
                                        JOSEPH H. HUNT
                                        Assistant Attorney General
                                        BRIGHAM J. BOWEN
                                        Assistant Branch Director

                                        /s/ Dena M. Roth
                                        DENA M. ROTH (DC Bar # 1001184)
                                        Trial Attorney
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW, Room 11204
                                        Washington, DC 20005
                                        Tel: (202) 514-5108
                                        Facsimile: (202) 616-8460
                                        Email: dena.m.roth@usdoj.gov

                                        Counsel for Defendant




                                                 2
